—In an action to recover damages for architectural malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated January 19, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Pursuant to the unambiguous terms of the agreement between the plaintiff and the defendant, the applicable Statute of Limitations began to run upon “substantial completion” of the project. As the Supreme Court correctly found, substantial completion, as that term is defined in the agreement, occurred no later than November 7, 1994, when the premises was occupied for its intended use. Accordingly, this action, which was commenced in August 1998, is barred by the three-year Statute of Limitations (see, CPLR 214 [6]). The Supreme Court correctly found there was no basis for application of the continu*555ous treatment doctrine because “this case does not involve an uninterrupted course of reliance and services related to the particular duty breached” (National Life Ins. Co. v Hall & Co., 67 NY2d 1021, 1023). O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.